Citation Nr: 1708238	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  07-39 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from September 1988 to October 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran and his brother presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2010.  A transcript is of record.  The claim was remanded by the Board in February 2011 and June 2014 for additional development.  In a February 2015 decision, the Board denied the claim.  

The Veteran appealed the Board's February 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the February 2015 Board decision in a May 2016 Memorandum Decision. 

In the February 2015 decision, the Board also remanded a claim for entitlement to service connection for tinnitus.  Service connection for tinnitus was subsequently granted in an August 2016 rating decision.  As such, that claim is no longer before the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2016 Court Memorandum Decision determined that although the Board found an August 2014 addendum opinion to a February 2011 VA examination to be adequate, its failure to address the examiner's apparent focus on causation, rather than aggravation, frustrated the Court's review and rendered its statement of reasons or bases inadequate.  Given the foregoing, the Board finds that a new examination and opinion is needed. 

The Veteran submitted additional evidence in September 2016, which included two letters written by his treating chiropractor.  In a June 2015 letter, J.M.N. reported that he had sat down with the Veteran and reviewed his clinical findings from an examination performed on June 4, 2015.  X-rays of both knees taken on May 11, 2015, were also reviewed.  It was the chiropractor's opinion that the Veteran's complaint of having to shift his weight from side to side in a very frequent manner is due to his chronic low back problems and that over time, the chronic low back condition had caused his current subjective complaints of bilateral knee pain.  In    a September 2016 letter, J.M.N. reported that due to his years of suffering from   low back pain, there have been compensatory issues which have caused him to experience bilateral knee pain as well.  In other words, the lumbar spine injury had caused the Veteran to have to shift his weight from side to side consistently which has now resulted in a bilateral knee medical condition.  The chiropractor also indicated that an examination had been performed that day (September 22, 2016) and the positive objective findings were consistent with his chronic low back and bilateral knee conditions.  

The chiropractor did not identify what right knee disorder was present, merely stating that the Veteran had right knee pain and a right knee condition.  In addition, none of the x-rays relied upon by the chiropractor or the findings of the June 4, 2015, examination have been associated with the file.  In fact, the Board notes that the only evidence provided by this chiropractor throughout the course of the appeal have been letters written in support of the Veteran's claim.  On remand, efforts should be made to obtain the Veteran's complete record of treatment from Newlin Chiropractic.  Of note, in a September 21, 2012, letter, J.M.N. reported that the Veteran began a regimen of treatment on September 17, 2012.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the necessary release in order for VA to obtain his clinical records of treatment from Newlin Chiropractic, specifically those dating since September 17, 2012.  If any requested records cannot be obtained, the Veteran should be notified.

2.  After the above has been completed to the extent possible and available records have been associated      with the claim file, schedule the Veteran for a VA knee examination to obtain an opinion regarding whether       the Veteran's right knee disability is aggravated by his service-connected back disability.  All indicated tests should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner is asked to respond to the following:

(a) Please provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected lumbar spine and lower extremity radiculopathy disabilities caused any diagnosed right knee disorder, to include the previously diagnosed   right knee chronic synovitis and/or anserine bursitis.  Please explain why or why not, to include discussion of the private chiropractor's statement that the back disability has caused the Veteran to have to shift his weight from side to side consistently resulting in a knee condition.

(b) If not caused by the back and radiculopathy disabilities, is at least as likely as not that a  current right knee disability, to include right knee chronic synovitis and/or anserine bursitis, was permanently worsened beyond its natural progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected lumbar spine and lower extremity radiculopathy disabilities?  Please explain why or why not, to include discussion of the private chiropractor's statement that the back disability has caused the Veteran to have to shift his weight from side to side consistently.

(c) If the examiner finds that the low back and radiculopathy disabilities have permanently worsened the right knee disability beyond natural progression, the examiner should attempt to quantify the degree of worsening of the right knee beyond the baseline level of disability that is due to the service-connected back and radiculopathy conditions.  

3.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




